Citation Nr: 1410643	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously remanded by the Board in January 2012.  


The Board notes that the issue of entitlement to service connection for a right foot disorder and/or a bilateral foot disorder was discussed in the RO's August 2012 supplemental statement of the case (SSOC), as well as in the certification to the Board.  However, this issue was addressed in the RO's February 2012 rating decision wherein service connection for a bilateral foot condition was granted.  That rating decision represents a fully favorable and final determination of the issue and the Veteran has not appealed this decision.  As such, this issue is not presently before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated October 2008 to February 2012.  These records were not considered in the August 2012 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the January 2012 remand directives have not been adequately addressed.  Specifically, the Board notes that the RO did not include the Veteran's right ankle disorder claim in its August 2012 SSOC.  While the Veteran stated that he did not injure his right ankle during his February 2012 VA examination, (instead stating that it as his right foot that had been injured), the Veteran had nevertheless filed a separate claim for a right ankle disorder, which has been adjudicated and appealed by the Veteran.  As such, it remains an active claim before the Board.

Additionally, the Board notes that the RO associated updated VA medical records with the claims file, however, it did not list these records as evidence reviewed in the August 2012 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA medical records not already associated with the claims file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should then readjudicate the Veteran's low back disorder claim.  This readjudication should include review and consideration of any and all VA medical records.  If the claim remains denied, the Veteran should be issued a supplement statement of the case, which lists all of the evidence reviewed by the RO - to include VA medical records from October 2008 to the present.

3.  The RO/AMC should readjudicate the Veteran's right ankle disorder.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


